Opinion issued October 13, 2016




                                           In The

                                  Court of Appeals
                                          For The

                             First District of Texas
                                ————————————
                                  NO. 01-16-00612-CR
                               ———————————
                    IN RE KEVIN DEMOND SCOTT, Relator



             Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

      Kevin Demond Scott seeks a writ of mandamus to compel the trial court to consider
and rule on a motion for diligent participation credit.1 See TEX. CODE CRIM. PROC. ANN.
art. 42.12, §15(h) (West Supp. 2016).
      We deny the petition. Any pending motions are denied as moot.

                                      PER CURIAM

Panel consists of Justices Jennings, Keyes, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).

1
      The underlying case is The State of Texas v. Kevin Scott, cause number 1502773, pending
      in the 228th District Court of Harris County, Texas, the Honorable Frank C. Price, sitting
      for the Honorable Marc Carter, 228th District Court.